DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on December 24, 2020. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending. Claims 1, 8 and 15 are independent form are presented for examination.
IDS
2	Applicant’s IDS filed on April 27, 2021 have been fully considered.. 

Response to Argument
3	Applicant’s arguments filed on December 24, 2020 have been fully considered but they are moot based on new grounds of rejection. 

	 Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang, hereinafter) (U.S. Patent Application Publication No. US 2012/0102154 A1) in view of Zheng et al. (Zheng, hereinafter) (U.S. Patent Application Publication No. 2015/0295962 A1) further in view of Donohue et al. (Donohue, hereinafter) (U.S. Patent No. 9,503,401 B1).
Regarding claim 1, Huang discloses a bit rate reduction processing method for a data file performed at a server having one or more processors and memory storing a plurality of programs to be executed by the one or more processors ([0012]-[0013]; transcoding media data for reduced bit rate), comprising: 
receiving, by the server, an upload application request sent by a first client, the upload application request being used to request to upload a first original data file to the server ([0032]-[0033] & [0012]-[0013]; The user 101 may send a request 102 for multimedia file uploading to the web server 110…the user 101 starts to upload file data);
querying, by the server, for an instant-transmission index according to the upload application request ([0034]-[0035] & [0012]-[0013]; checks to see whether nRecTot is bigger than the threshold value in step 205), the instant-transmission index being used to record association information of file identifiers (fileids) of a plurality of original data files and fileids of corresponding bit rate reduction data files ([0034]-[0035] & [0012]-[0013]; checks to see whether nRecTot is bigger than the threshold value in step 205. If the answer is No, the module 111 does nothing and ends at step 209. If the answer is Yes, the module 111 moves to step 207 to pack the received data blocks into a small segment file, thus splitting the uploading file into a group of small segment files. The step 207 further reduces the nRecTot by the size of the packed small segment file. The small segment files may be first stored in a local storage module 115, waiting to be transcoded by the transcoder module 120); 
Huang further discloses obtaining /receiving, by a webserver, a download request from a second (other) user for the formatted/transcoded file ([0035]).
But Huang doesn’t explicitly discloses sending, by the server, a first instant-transmission hit instruction to the first client when the instant-transmission index records association information of a 
However, Zheng in analogous art, discloses sending, by the server, a first instant-transmission hit instruction to the first client when the instant-transmission index records association information of a first fileid of the first original data file and a second fileid of a corresponding first bit rate reduction data file, the first instant-transmission hit instruction comprising the second fileid ([0073]-[0074]; The server assigns unique identification information for the sharing information of the first terminal device, and sends the identification information to the first terminal device. The identification information includes an address for storing the sharing information), wherein the first client sends the second fileid to a second client ([0078]-[0082]; the first terminal send the file id prepared by server (second fie id) to the second terminal and the second terminal receives it); 
receiving, by the server, a first download application request sent by the second client ([0086]; the second terminal device sends a download request), the first download application request comprising the second fileid obtained by the second client from the first client ([0086]; the second terminal device sends a download request including the identification information to the server to download the sharing information); and 
obtaining, by the server, the first bit rate reduction data file according to the second fileid, and sending the first bit rate reduction data file to the second client ([0093]-[0099]; the server sends the sharing information to the second terminal device according to the download request, and records information corresponding to the second terminal device to a user database).

But Huang in view of Zheng doesn’t explicitly discloses the upload application request being generated in response to a request by a first user at the first client to share the first original data file with a second user at a second client, wherein the first user and the second user each have a user account at a social networking platform; and including querying a storage warehouse that stores the instant-transmission index whether the first original data file is already stored in the storage warehouse and has a corresponding first bit rate reduction data file having similar content as the first original data file but having a smaller file size than the first original data file.
However, Donohue in analogous art, discloses the upload application request being generated in response to a request by a first user at the first client to share the first original data file with a second user at a second client (Col. 5, lines 17-35; In response to the first user's action, device 210 requests approval or permission from chat server 220 to upload the media content. Illustratively, the device already is connected to server 220, especially if the device recently sent or received another chat message. The ‘upload request’ communication from device 210 to chat server 220 that can be shared with a secondary user 240), wherein the first user and the second user each have a user account at a social networking platform (Col. 5, lines 17-35 & Col. 2, lines 38-51; user 210 and 240 are users of a group chat application such as WhatsApp); and
including querying a storage warehouse that stores the instant-transmission index whether the first original data file is already stored in the storage warehouse (Col. 5, line59-Col. 6, line 4; by querying an index or a media server determine whether a media file is already stored in the server) and has a corresponding first bit rate reduction data file having similar content as the first original data file but having a smaller file size than the first original data file (Col. 6, lines 5-14 & Col. 7, line 58-Col. 8, line 20; a second user is provided with an abbreviated version of the chat message from chat server and then the user request to download the original chat message which has a same message key as the abbreviated message).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Huang and Donohue because Donohue’s teaching would enable Huang’s system to optimize the content sharing among peer devices by transcoding the messages to a better format.

Regarding claim 2, Huang further teaches the method according to claim 1, further comprising: 
before receiving, by the server, an upload application request sent by a first client ([0032]; the server before receiving upload from the user): 
obtaining, by the server, the plurality of original data files from a data file library ([0032]; the server before receiving upload from the user, checks the load (files) and storages available in the server):
re-encoding, by the server, the plurality of original data files respectively, to obtain a plurality of bit rate reduction data files ([0035]; re-compress the compressed files); and 
storing, by the server, the plurality of original data files and the plurality of bit rate reduction data files into a storage warehouse ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140), and updating association information of the fileids of the plurality of original data files and the fileids of the corresponding bit rate reduction data files to the instant-transmission index ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140).

Regarding claim 3, Huang further teaches the method according to claim 2, further comprises: 
after querying, by the server, for an instant-transmission index according to the upload application request ([0034]-[0035] & [0012]-[0013]; checks to see whether nRecTot is bigger than the threshold value in step 205):
([0035]).
But Huang doesn’t explicitly discloses sending, by the server, a second instant-transmission hit instruction to the first client if the instant-transmission index records the first fileid of the first original data file and a first bit rate reduction data file corresponding to the first original data file does not exist in the storage warehouse, wherein the second instant-transmission hit instruction comprises the first fileid, and the first client sends the first fileid to the second client; receiving, by the server, a second download application request sent by the second client, wherein the second download application request comprises the first fileid obtained by the second client; and obtaining, by the server, the first original data file from the storage warehouse according to the first fileid, and sending the first original data file to the second client.
However, Zheng in analogous art, discloses sending, by the server, a second instant-transmission hit instruction to the first client if the instant-transmission index records the first fileid of the first original data file and a first bit rate reduction data file corresponding to the first original data file does not exist in the storage warehouse, wherein the second instant-transmission hit instruction comprises the first fileid, and the first client sends the first fileid to the second client ([0073]-[0074]; The server assigns unique identification information for the sharing information of the first terminal device, and sends the identification information to the first terminal device. The identification information includes an address for storing the sharing information), wherein the first client sends the second fileid to a second client ([0078]-[0082]; the first terminal send the file id prepared by server (second fie id) to the second terminal and the second terminal receives it); 
receiving, by the server, a second download application request sent by the second client ([0086] & [0092]; the second terminal device sends a download request), wherein the second download application request comprises the first fileid obtained by the second client ([0086] & [0092]; the second terminal device sends a second (multiple) download request including the identification information to the server to download the sharing information); and 
obtaining, by the server, the first original data file from the storage warehouse according to the first fileid, and sending the first original data file to the second client ([0093]-[0099]; the server sends the sharing information to the second terminal device according to the download request, and records information corresponding to the second terminal device to a user database).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Huang and Zheng because Zheng’s teaching would allow Huang’s system to optimize the content sharing among peer devices by generating compatible files to receiving peers.

Regarding claim 4, Huang teaches the method according to claim 2, wherein the obtaining, by the server, the plurality of original data files from a data file library comprises: 
obtaining, by the server from the data file library, a plurality of original data files with a quantity of download times being greater than a download threshold ([0037]; download by number of users).

Regarding claim 5, Huang further teaches the method according to claim 2, further comprising:
obtaining, by the server, a second original data file from the data file library ([0032]; the server before receiving upload from the user, checks the load (files) and storages available in the server): 
querying, by the server, the storage warehouse for the instant-transmission index according to the second original data file ([0034]-[0035] & [0012]-[0013]; checks to see whether nRecTot is bigger than the threshold value in step 205);
discarding, by the server, the second original data file if the instant-transmission index records a fileid of the second original data file, and continuing to obtain a third original data file from the data file library ([0035] & [0004]; The transcoder 120 may perform transcoding on the small segment file to convert (discard previous format) one type of encoding to another. It may convert a previously compressed file into another one with different format. If the file is a video file, the transcoder may convert it to a different bit rate, frame rate, frame size, or compression standard); 
([0035]; re-compress the compressed files); and
storing, by the server, the second original data file and the second bit rate reduction data file into the storage warehouse, and updating association information of the fileid of the second original data file and a fileid of the second bit rate reduction data file to the instant- transmission index ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140), and updating association information of the fileids of the plurality of original data files and the fileids of the corresponding bit rate reduction data files to the instant-transmission index ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140).

Regarding claim 6, Huang further teaches the method according to claim 2, wherein the querying, by the server, for an instant- transmission index according to the upload application request comprises: 
obtaining, by the server, a message digest algorithm 5 (MD5) value of the first original data file ([0035] & [0004]; receive an encoded/compressed multimedia file); and 
querying, by the server, the storage warehouse for the instant-transmission index according to the MD5 value of the first original data file ([0035] & [0004]; after retrieving data files from file storage modules, the transcoder 120 may perform transcoding on the small segment file to convert one type of encoding to another. It may convert a previously compressed file into another one with different format. If the file is a video file, the transcoder may convert it to a different bit rate, frame rate, frame size, or compression standard).

Regarding claim 7, Huang further teaches the method according to claim 1, further comprises: 
after querying, by the server, for an instant-transmission index according to the upload application request ([0034]-[0035] & [0012]-[0013]; checks to see whether nRecTot is bigger than the threshold value in step 205):
([0035] & [0004]; The transcoder 120 may perform transcoding on the small segment file to convert one type of encoding to another. It may convert a previously compressed file into another one with different format. If the file is a video file, the transcoder may convert it to a different bit rate, frame rate, frame size, or compression standard);
receiving, by the server, the first original data file that is sent by the first client according to the third fileid ([0032]-[0033] & [0012]-[0013]; The user 101 may send a request 102 for multimedia file uploading to the web server 110…the user 101 starts to upload file data), and re-encoding the first original data file into the first bit rate reduction data file ([0035]; re-compress the compressed files); 
storing, by the server, the first original data file and the first bit rate reduction data file into a storage warehouse, and updating association information of the third fileid of the first original data file and the second fileid of the first bit rate reduction data file to the instant-transmission index ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140), and updating association information of the fileids of the plurality of original data files and the fileids of the corresponding bit rate reduction data files to the instant-transmission index ([0035]-[0036]; after the transcoded small segment files are stitched together in module 130 to form a final stitched file, the stitched file is placed in a file storage module 140); and 
sending, by the server, an upload success instruction to the first client, wherein the upload success instruction comprises the second fileid ([0032]-[0033]; the web server 110 receives the request from user 102 and determines whether to grant the request based on certain criteria such as the load of the server, the storage in the cloud, and so on. After the request is granted by the web server 110 or other related function unit or virtual instance running in the cloud, the user 101 starts to upload file data).

As for claims 8-14, the limitations of claims 8- 14 are similar to the limitations of claims 1-7 above respectively. Therefore, the limitations of claims 8-14 are rejected in the analysis of claims 1-7 above, and the claims are rejected on that basis.



Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
4/26/2021


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447